Citation Nr: 1506403	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include arthritis and Osgood-Schlatter's disease.

2.  Entitlement to service connection for left knee disability, to include as secondary to right knee disability.

3.  Entitlement to service connection for familial adenomatous polyposis (FAP) or attenuated FAP.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Indianapolis, Indiana, respectively. 

The Veteran and his spouse testified at a RO hearing before a Decision Review Officer (DRO) in May 2009; the transcript is a matter of record.

The Board decision of September 2012 reopened the issue of service connection for right knee disability and remanded the issues under consideration here for development of outstanding treatment records and for a VA examination with medical opinion.  As will be discussed below, the requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran, through his representative in February 2013, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 

FINDINGS OF FACT

1.  The Veteran's current right knee disability was not caused or aggravated by, and did not have onset during, or within one year following, his active service.

2.   The Veteran's current left knee disability was not caused by and did not have onset during, or within one year following, his active service, nor is it the result of a service-connected disability.

3.  The Veteran's diagnosed FAP or attenuated FAP was not caused by and did not have onset during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2014).

2.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).

3.  The criteria for service connection for FAP or attenuated FAP have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are a matter of record.  

While the Veteran indicated he is in receipt of Social Security Administration (SSA) disability benefits and submitted a release for SSA records in September 2011 and December 2012, the former release explicitly identified the relevant conditions to be diabetes and peripheral neuropathy.  Moreover, the Veteran subsequently informed VA in a December 2014 VCAA Notice Response that VA already had all of his SSDI records.  Given the Veteran's assertion that VA already has all of the records that are in SSA's possession, the Board concludes that a remand to seek SSA records is not warranted, as, by the Veteran's own admission, any records that might be obtained would be duplicative of evidence that is already of record.  As such, the SSA records are found not to be potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA need not obtain SSA records in every case in order to rule out their relevance).

In a September 2007 Notice of Disagreement, the Veteran also identified private treatment records from Dr. L.T. but informed VA that his personal attempts to obtain the records resulted in learning that they had been destroyed after a police investigation.  The Board concludes that any attempts to obtain these records would therefore be futile.  38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran was provided with VA examinations pertaining to his knee disability in January 2008, September/October 2008, June 2009, and October 2012.  The reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In an October 2009 statement, the Veteran's representative contended that the June 2009 examination was inadequate for failure to obtain a medical opinion.  Any such deficiency has been ameliorated by the more recent VA examination which did include the provision of a medical opinion.

No VA examination was provided in relation to the claim for service connection of FAP.  As explained in greater detail below, such condition was not shown during active service or for many years thereafter, and the record contains no indication of an association between the Veteran's post-service FAP and his active service or any incident therein, including herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278-9 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Lacking such evidence, the Board, cognizant of the low threshold, finds that a medical examination or opinion is not warranted with respect to this issue.  No principled medical opinion could be requested of an examiner based on the evidence of record.  38  U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Last, the Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Moreover, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Right Knee Disability

Having previously claimed a broken right knee in February 1971 and Osgood-Schlatter's disease and degenerative arthritis in July 2002, the Veteran reasserted entitlement to service connection for right knee disability (i.e. arthritis and bursitis) in May 2006.  The Veteran contends that he has a current right knee disability that resulted from trauma that was sustained during combat in service.  Specifically, the Veteran reported that his APC drove into a tank pit, while attempting to avoid hostile fire, causing the Veteran to strike his right knee on a gunner's hatch.

The Board recognizes that the record contains, at least, two distinct diagnoses involving the right knee: Osgood-Schlatter's disease and degenerative arthritis.  Also, the Veteran's DD-214 documents receipt of the Combat Infantryman Badge.  See 38 C.F.R. § 3.304(d).  Thus, the nexus element of service connection is the only outstanding question before the Board.

Service treatment records contain a pre-induction Report of Medical History from July 1968, in which the Veteran reported a history of Osgood-Schlatter's disease since childhood and constant pain in the right knee.  The accompanying Report of Medical Examination shows that further specialist examination was indicated for the right knee.  The corresponding orthopedic consult revealed a small separate bone ossicle at the tibial tubercle, measuring 1 cm; radiographic imaging confirmed the bony fragment, consistent with Osgood-Schlatter's disease.  The Veteran was nevertheless found qualified for duty.

To the extent it can be argued that the disability was not noted at entry, a veteran is presumed to be sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  Id.  

Alternatively, the presumption of soundness is not implicated in circumstances in which the disability is noted at entry into service.  In such circumstances, service aggravation of the preexisting disability is the claim at issue, not service connection for the disability.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The burden of proof initially rests with the claimant to show increase in severity of the disability during service.  See Wagner, 370 F.3d 1089.  Only then is the presumption of aggravation triggered, shifting the burden to the government.  Such burden is met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression.  Id.  The clear and unmistakable evidentiary standard has been described as an onerous one.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

First, the record contains clear and unmistakable evidence that the Osgood-Schlatter's disease preexisted service.  The Veteran does not contend otherwise (acknowledging, during an October 2008 VA examination, that he was diagnosed with the condition at age 16), only that his induction papers do not show such a diagnosis.  See generally 38 C.F.R. § 3.304(b)(1).  Ultimately, this distinction is of no import, as the Board reaches the same conclusion under both strands of analysis-regardless of whether the disability was noted at entry.  

Critically, service treatment records, including X-rays, on the day of pre-induction examination resulted in a diagnosis of Osgood Schlatter's disease-though not noted within the four corners of the Report of Medical Examination itself.  The Board finds this to be compelling evidence of preexisting disability.  See 38 C.F.R. § 3.303(c) ("There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions...with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly...symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.").  Most persuasively, during October 2012 VA examination, the examiner stated that Osgood-Schlatter's disease is a condition that develops prior to skeletal maturity, during childhood/adolescence, in which the unnited ossicle in the tibial tubercle often remains unnited.  See generally 38 C.F.R. § 3.304(b)(2).  Therefore, even if not considered to have been noted at entry, the evidence of record clearly and unmistakably establishes that Osgood-Schlatter's disease existed prior to service. 

Second, the Veteran has not met his burden of establishing, by a preponderance of the evidence, that any disability, noted at entry, increased in severity during his time in military service.  In other words, assuming the disability was noted at entry, the presumption of aggravation is not for application.  During service, the Veteran complained of right knee pain in February 1970 and was fitted for a cast, due to Osgood-Schlatter's disease.  He was found qualified for duty with limitation in March through May 1970.  The Board notes that the Veteran likewise reported pain-constant-in his pre-induction Report of Medical History.  In a February 1971 Statement of Medical Condition, the Veteran specifically indicated that there had been no change in his medical condition during the period of service.  In fact, service treatment records indicate that the Veteran was asymptomatic, but for kneeling, in May 1970.  If anything, the record establishes that symptoms improved subsequent to treatment during service.

The Veteran's service history is consistent with subsequent VA examinations.  At an April 1971 VA examination, the Veteran reported tenderness when kneeling but denied with repetitive use; he also denied any such problems as a child.  This latter statement, though, is inconsistent both with the Report of Medical History in service and with subsequent private treatment records from October 1995, in which the Veteran reported "water on his knee" as a child.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In any event, radiographic imaging confirmed a separate bony fragment at the tibial tubercle, not united with the adjacent diaphysis of the tibia.  The VA examiner found moderate enlargement with tenderness to deep pressure of the right tibial tubercle, diagnosed as residuals of Osgood-Schlatter's disease.  

The Board pauses to address the significance of the "Approved For Rating" stamp on the 1971 examination report.  Contrary to the Veteran's contention in a May 2008 statement that this is evidence that the examiner essentially approved service connection, the stamp only signifies that the examination was procedurally sufficient for the next step in the adjudicative process (namely, for the rating board to render a decision on the merits).  Therefore, the Board assigns no weight to this stamp, as it relates to the substantive elements of service connection.

At a January 2008 VA examination, the Veteran reported that the pain associated with his right knee injury in service had resolved and that pain in the anterior aspect of his knee had begun following discharge.  This statement is, again, inconsistent with the Veteran's contention of a singular, continuous disease process made worse during service.

Furthermore, the Board assigns considerable weight to the October 2012 VA medical opinion.  The VA examiner stated that the Veteran's current X-rays show the typical Osgood-Schlatter's abnormality, without evidence of worsening due to traumatic ossicle displacement.  Therefore, the preponderance of evidence is against a finding that the severity of the Veteran's pre-existing Osgood-Schlatter's disease increased during his military service; and the Veteran has not successfully shifted the burden of proof to VA, to the extent the disability was noted at entry.

Third, even giving full effect to 38 C.F.R. §§ 3.306(b)(2) and 3.102, the Board finds that the evidence against aggravation is sufficient to satisfy the more exacting clear and unmistakable threshold.  Again, service treatment records indicate that symptoms abated, from constant pain to discomfort only with kneeling.  At a minimum, the Veteran's own contemporaneous statement, deemed more probative than statements made some thirty years later, indicates that his perceivable knee symptoms did not change over the period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Furthermore, this is in accordance with radiographic imaging, as interpreted by a physician, that clearly indicates the Osgood-Schlatter's disease was not permanently aggravated during service.  There is no other evidence of record, including VA and private treatment records, to the contrary.  Therefore, even if the disability noted at entry had increased in severity, or under such circumstance where the disability was not noted at entry yet clearly and unmistakably preexisted service, the clear and unmistakable evidence detailed above shows that the Osgood-Schlatter's disease was not aggravated beyond natural progression.  Thus, neither service connection nor service aggravation for Osgood-Schlatter's disease can be established on this record.

The Veteran provided the Board with a past decision, in which the Board granted service connection for a different veteran's total knee replacement based on Osgood-Schlatter's disease.  Other Board decisions, even if relevant, have no precedential value for subsequent decisions.  38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Each Board decision is highly fact specific.  Here, not only is the proffered case not binding, but also it is, on its face, not relevant; there, for example, the possibility of aggravation of a preexisting disability was not implicated by the other Board decision.

Now, the Board turns to the Veteran's assertion that service connection is warranted for bursitis or arthritis.  The Veteran contends that his present right knee disability is the result of striking that knee against a gunner's hatch in Vietnam.  As above, the injury is consistent with the circumstances of the Veteran's service and is not in dispute.  38 U.S.C.A. § 1154(b).

The Board pauses to note that the VA examiner has consistently, from January 2008 to October 2012, discounted a link between Osgood-Schlatter's disease and arthritis.  The VA examiner explained that there is no known etiologic relationship between arthritis, an intra-articular condition, and Osgood-Schlatter's disease, an extra-articular condition.  As such, arthritis is not considered to be a progression of the Osgood-Schlatter's disease.

Still, the Veteran reports having experienced continuous knee pain since service.  The Board, in discharging its fact finding obligation, views the credibility of the Veteran's statement in light of the whole record.  Service treatment records are silent for diagnosis of arthritis or bursitis involving the right knee.  Bursitis is not a chronic disability listed in § 3.309(a) and is, therefore, not amenable to service connection based on a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013).  Regarding arthritis, which is enumerated as a chronic disability in § 3.309(a), neither chronicity nor continuity of symptomatology has been established on this record because there is simply no combination of manifestations sufficient to identify arthritis during service.  See 38 C.F.R. § 3.303(b).

In fact, turning to the post-service medical records, radiographic imaging during VA examination in 1971 was negative for arthritis.  The next available private treatment records, from October 1995, document complaint of right knee pain over the preceding three weeks; no diagnosis is indicated.  Private treatment records from May 2006 document complaint of sudden pain over the entire right knee, persistent over the preceding months.  VA treatment records show complaint of pain, for example in August 2007.  Moreover, during the May 2009 DRO hearing, the Veteran testified that his knee began bothering him again within a year or so after service, after he started back to work as a conveyor loader (which involved bumping his knee up against a metal plate on a forklift).  The latter statement, consistent with history elicited during the January 2008 VA examination described previously, would seem to indicate a break in any continuity of symptomatology.

To the extent that the Veteran attempts to link the present disability of arthritis with appreciable symptoms during or immediately following service, the evidence of record clearly precludes such an association.  Any such allegation is contradicted by the Veteran's history and, most plainly, by X-ray evidence.  Hence, the Veteran has demonstrated that he, himself, is not capable of attributing joint pain to the degenerative process of arthritis.  The Board recognizes both that lay diagnoses are not categorically incompetent and that there is no categorical rule requiring expert evidence to substantiate medical etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Veteran's inconsistent statements, regarding the etiology of pain, are of limited probative value and are incompetent to diagnose arthritis.  There is no evidence within the Veteran's observational or descriptive capacity that could attribute the alleged continuity of pain to the degenerative process of a joint, imperceptible to the naked eye without imaging and interpretation by a medical professional.  The Board finds that such a determination is a complex question, and the Veteran has not demonstrated the expertise necessary to render such judgment.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances, within his observational or descriptive capacity, sufficient to differentially self-diagnose arthritis or bursitis based on pain.  See 38 C.F.R. § 3.159(a)(2).  

Private treatment records show diagnosis of degenerative joint disease involving the right knee as early as February 2000.  Hence, in conjunction with evidence from the 1971 VA examination ruling out arthritis, the Board also concludes that the available evidence, tending to show arthritis diagnosed more than one year following service, forestalls a theory of entitlement based on presumption.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Last, the Board finds the VA examinations of 2008 and October 2012 most probative of the issue of a link between the injury in service and current diagnosis of right knee disability (i.e. arthritis or bursitis).  As above, the Veteran is not competent to proffer an opinion on the relationship between an injury and the first evidence of arthritis nearly thirty years later.  Private treatment records first show a diagnosis of bursitis even later, in May 2006.  These too are complex determinations, requiring medical training and expertise that the Veteran has not demonstrated.  The Veteran's statements alone are not sufficient to establish the nexus element in this case.

The Veteran attempts to buttress his claim by providing internet research, which purports to establish a general link between joint trauma and arthritis.  However, the information is not particular to the Veteran and is, therefore, afforded little probative value, specifically when viewed in relation to the medical evidence informed by the circumstances of this case. 

The VA examinations resulted in the opinion that the Veteran's right knee arthritis is less likely the result of the traumatic event in service.  In support of this conclusion, the VA examiner provided a compelling rationale.  He pointed to the symmetry of arthritis in both knees, indicating that the condition is patient specific rather than joint specific-is less likely the result of an acute injury to one knee.  Furthermore, the VA examiner, in December 2012, found that the direct blow to the right knee sustained by the Veteran in service did not evidence an intra-articular component, impliedly incompatible with the sort of damage that is medically consistent with the subsequent development of arthritis.  Thus, the preponderance of the evidence indicates that the trauma in service is not the basis for the current right knee disability, as the pathogenesis of disease is equivalent in both the right-injured-and left-uninjured-knee.  There is no expert evidence of record in conflict with this opinion.  

In summary, the evidence of record clearly and unmistakably demonstrates that Osgood-Schlatter's disease was not aggravated by military service.  Additionally, the preponderance of evidence weighs against a finding that the Veteran manifested any other chronic disability since service or that he now has a right knee disability due to the injury sustained during combat in service.

Left Knee Disability

The Veteran contends that current left knee disability resulted from favoring the right knee, rather than due directly to military service.  

While not alleging direct or presumptive service connection, the Board will yet consider these theories of entitlement, out of an abundance of caution.  See Carter v. Shinseki, 26 Vet. App. 534, 544 (citing Robinson v. Peake, 21 Vet. App. 545) (finding that the Board did not err in not addressing direct service connection, when not reasonably raised by the record).  Indeed, service treatment records are silent for complaint or diagnosis related to left knee impairment.  During the May 2009 DRO hearing, the Veteran denied any specific injury to the left knee, during service or otherwise.  Though the Veteran's report of onset is inconsistent, all proffered dates occur well after discharge from military service.  During January 2008 VA examination, the Veteran reported onset of left knee pain three years prior.  Yet, the Veteran reported symptoms arising ten years before the September 2008 VA examination.  Then, one month later, the Veteran reported onset five years prior.  In any event, private treatment records first show diagnosis of degenerative joint disease of the left knee in February 2000.  Therefore, the weight of the evidence is against a finding that left knee disability was directly incurred during service.  Furthermore, since there is no evidence that arthritis developed within the year following discharge, the presumptions of 38 C.F.R. § 3.309(a) are also inapplicable.

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  The Board appreciates that the relevant law changed, effective October 2006, subsequent to the Veteran's claim in May of that year.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744-01 (Sept. 7, 2006).  The intent of the amendment was to conform VA regulations to Allen v. Brown, the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  7 Vet. App. 439 (1995).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See 38 C.F.R. § 3.310 (2014).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

Here, however, the predicate disability has not been service connected, as detailed above.  Therefore, there is no foundation upon which to conclude that left knee disability is etiologically caused or aggravated by a service-connected disability.

Ultimately, based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is not only against a finding that the Veteran's right knee disability had onset during or was aggravated by service, first manifested within one year of separation from service, or was caused by injury during service but also against a finding that his left knee disability was caused or aggravated by either service or by a service-connected disability.  The appeal is therefore denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is therefore denied.
 
FAP or attenuated FAP

In October 2009, the Veteran filed a claim seeking service connection for a mutated APC gene, which he asserted was caused by herbicide exposure in Vietnam. 

The Veteran provided the following relevant definitions and information from the Mayo Clinic, Cancer.net, and the National Cancer for Biotechnology Information.  Familial adenomatous polyposis is an inherited disorder in which 100 or more precancerous polyps develop throughout the large intestine and rectum during childhood or adolescence.  See also Polymnia Galiatsatos and William D. Foulkes, Familial Adenomatous Polyposis, 101(2) AM. J. GASTROENTEROL. 385 (2006).
Attenuated FAP is characterized by a significant risk for colon cancer but fewer colonic polyps.  Id.  Mutation in the adematous polyposis coli (APC) gene causes FAP.  Id.    

As an initial matter, the Board finds that a genetic mutation, which predisposes an individual to disease, does not constitute a present disability under the law.  Congenital or developmental defects are not diseases or injuries, and entitlement to service connection is precluded for these conditions.  38 C.F.R. § 3.303(c), see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VA General Counsel has concluded that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VAOPGCPREC 82-90 (1990).  Moreover, a genetic mutation is more akin to a laboratory finding, which is not a disability under applicable legislation.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Thus, service connection is not warranted without some disability superimposed on the APC gene mutation.  

The Board assumes that the first two elements of service connection are established in this case, namely a current disability and in-service herbicide exposure.  The Veteran does have a current condition, for which he is prescribed medication to slow the growth of polyps identified during February 2008 and November 2009 colonoscopies (though the Board makes no determination as to whether FAP is a defect or a disease).  Importantly, FAP is not cancer.  Additionally, the Veteran's DD-214 confirms service in Vietnam from August 1969 through August 1970; and the Veteran is therefore presumed to have been exposed to herbicides, such as Agent Orange, during that time.  Thus, the determinative issue explored here involves a nexus between the current FAP and the Veteran's military service, including herbicide exposure.

First, service connection may be established on the basis of presumption.  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases specified by regulation, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  However, FAP is not enumerated in the list of diseases that has been associated with herbicide exposure by VA.  Hence, the nexus element cannot be presumed for FAP based on herbicide exposure.  

Second, service connection may yet be established on a direct basis, as with any other claimed disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service treatment records, including Reports of Medical History and Examination at entry, are silent for evidence of colon polyps or a diagnosis of FAP.  Thus, the question is whether FAP, first detected/diagnosed years after service, was the result of in-service herbicide exposure.

The Board appreciates the Veteran's sincere belief that FAP is related to his exposure to Agent Orange during service, based on the absence of the phenotype in his family.  Again, the Board recognizes that there is no categorical rule requiring expert evidence to substantiate medical etiology.  See Davidson, 581 F.3d at 1316.  However, the Veteran's statements, regarding the etiology of FAP, are incompetent to establish the nexus, in this case.  There is no evidence within the Veteran's observational or descriptive capacity that could attribute herbicide exposure to genetic mutation and/or development of FAP.  The pathologic changes involved are imperceptible to the naked eye, requiring testing and interpretation by a medical professional.  The Board finds that this determination is also a complex question, and the Veteran has not demonstrated the expertise necessary to render such judgment.  Jandreau, 492 F.3d at 1377.  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances sufficient to link herbicide exposure with a diagnosis of FAP more than thirty years later.  See 38 C.F.R. § 3.159(a)(2).  

The Veteran has provided internet research and scientific literature in an attempt to establish an association between FAP and herbicide exposure.  The Board finds that the evidence does not do so.  The evidence from Novartis Oncology does suggest an association between genetic mutation, cancer, and environmental factors, such as exposure to chemical carcinogens including xenoestrogens-of which Agent Orange is identified as one.  Reference information from the American Cancer Society explains that most cancer results from sporadic or acquired, as opposed to inherited, gene mutations.   However, the association with cancer is not relevant to the instant inquiry, as the Veteran does not have cancer.  Moreover, VA treatment records from January 2009 confirm that the Veteran has the inherited APC gene mutation.  Here, the Veteran attempts to bootstrap a theory with disparate lines of inquiry. 

Again, the evidence must provide an explanation as to how FAP is at least as likely as not related to herbicide exposure.  Toward this end, the Veteran avers that herbicide exposure either caused the APC mutation that resulted in FAP or caused other mutations that further increased his susceptibility to developing FAP.

Without interjecting its own medical opinion, the Board carefully considers whether the evidence submitted by the Veteran stands for either of these two principles.  The research and literature may reasonably be interpreted to indicate that Agent Orange can cause genetic mutations generally.  However, there is no evidence to suggest that herbicide exposure causes APC gene mutations specifically.  In fact, the same literature indicates that the APC mutation is either inherited from a parent or occurs spontaneously at conception.  The Veteran, in paraphrasing this evidence in his January 2010 statement, omitted the words "at conception."  Consequently, the evidence tends to show that the APC mutation occurs prior to birth.  Therefore, the very evidence he provided tends to disprove the Veteran's first contention. 

As to the second contention, the evidence does not identify any other mutations, however caused, that are involved in the development of FAP.  Rather, the provided research focuses on the multi-factorial pathogenesis of cancer (identifying the p53 tumor suppressor gene, for example).  The Veteran's hypothesis regarding a relationship between unknown gene mutations-which may or may not be caused by herbicide exposure-and FAP is too tenuous, particularly where the evidence indicates that the APC gene mutation is responsible.  Consequently, this evidence simply does not support a relationship between FAP and herbicide exposure.  

Furthermore, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert, does not suggest a plausible causality, and is not particular to the facts of this case.  As such, the Board concludes that this information is insufficient to either establish the required medical nexus opinion, or to compel VA to obtain a medical opinion.

In the absence of relevant and competent evidence, the burden of proof, which ultimately rests with the Veteran to substantiate his claim, has not been met.  Based on the record as a whole, it is not at least as likely as not that FAP was caused by or incurred in military service.  The appeal is therefore denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.

Service connection for FAP or attenuated FAP is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


